PER CURIAM.
We affirm the final judgment of the trial court which ordered, pursuant to section 718.506, Florida Statutes (1985), rescission of plaintiffs’ contract to purchase a condominium from defendant. In addition, because the statutory remedy granted provides for an award of attorney’s fees to the prevailing party, § 718.506(2), Fla.Stat. (1985), we reverse that portion of the final judgment denying plaintiffs’ claim for attorney’s fees under section 718.506(2). Finally, because the record does not contain substantial competent evidence to support the trial court’s finding that defendant never authorized an advertising program, we reverse that portion of the final judgment denying plaintiffs’ claim for reimbursement for advertising expenses. See Commercial Bank of Kendall v. Costley, 324 So.2d 182, 183 (Fla. 3d DCA 1975) (where substantial competent evidence to support a trial judge’s findings of fact is lacking, appellate court’s duty is to reverse).
The remaining points raised on appeal and cross-appeal have been considered and found to be without merit. Accordingly, this cause is remanded to the trial court to determine and award attorney’s fees and advertising expenses, consistent with this opinion.
Affirmed in part, reversed in part and remanded with directions.